789 So. 2d 478 (2001)
Terry McINTYRE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-1035.
District Court of Appeal of Florida, Fourth District.
July 5, 2001.
Terry McIntyre, Jasper, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm in part the order denying Appellant's motion for postconviction relief. Our affirmance is without prejudice to Appellant's right to refile his second and third grounds for relief, concerning his habitual offender sentencing and the calculation of his sentencing guidelines scoresheet, in a proper amended motion that includes the history of any prior attempts at collateral relief. See Fla. R.Crim. P. 3.850(c), 3.987; Woods v. State, 740 So. 2d 600 (Fla. 4th DCA 1999). However, Appellant's first ground, alleging ineffective assistance of trial counsel in failing to file a notice of appeal of the conviction and sentence, should have been dismissed for lack of jurisdiction. Such claims are to be raised by petition for belated appeal, filed in the appellate court to which the appeal should have been taken. See Fla. R.App. P. 9.141(c).
*479 Affirmed in part without prejudice; reversed in part, and remanded.
GUNTHER, WARNER and STEVENSON, JJ., concur.